Citation Nr: 1013930	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-38 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service connected hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
November 1973 and from October 1979 to January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction is currently with the RO 
in Oakland, California.  

The Veteran requested a hearing before a member of the Board 
in his December 2008 substantive appeal, but withdrew his 
request in a signed May 2009 statement.  


FINDING OF FACT

The Veteran's hypertension is not manifest by diastolic 
pressure of predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased disability rating for his 
service connected hypertension, currently rated as 10 percent 
disabling.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran was granted service connection for hypertension 
in September 1982 and assigned an initial 10 percent 
disability rating.  In January 2005, the Veteran filed a 
claim for an increased rating, which was denied in a 
September 2005 rating decision.  In June 2006, the Veteran 
filed another claim for an increased rating.  This claim was 
denied in a January 2007 rating decision.  The Veteran 
appealed.  

The Veteran's hypertension is currently rated under 
Diagnostic Code 7101, which rates hypertensive vascular 
disease, including hypertension and isolated systolic 
hypertension.  Under Diagnostic Code 7101, a 10 percent 
evaluation is warranted for diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more, 
or is the minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

A 20 percent evaluation is warranted for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.

The Veteran has submitted medical records from Kaiser 
Permanente, none of which show that the Veteran had diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  In March 2006, the Veteran's 
primary care physician, Dr. J.N., submitted a letter listing 
the medications the Veteran takes to control his hypertension 
and reporting that the Veteran's most recent blood pressure 
was 120/70.  Dr. J.N. submitted another letter in October 
2007 again listing the medication the Veteran was taking to 
control his hypertension and reporting that the Veteran's 
most recent blood pressure measurement was 172/79.  

The Veteran was also afforded a VA examination in August 
2006.  The Veteran reported a history of high blood pressure 
since the 1970s.  He denied a history of myocardial 
infarction, cardiovascular disease, or kidney problems, as 
well as shortness of breath, chest pain, or pedal edema.  

On examination, the Veteran's blood pressure was 140/70, 
144/78, and 142/78.  S1 and S2 were normal and there was no 
murmur or S3 or S4.  A slightly irregular rate was noted.  
The Veteran's chest was clear to auscultation and percussion.  
His abdomen had no masses and was soft and non-tender.  His 
extremities had no edema and his neck no thyromegaly.  A 
cardiac examination showed no percussible cardiomegaly.  The 
examiner's impression was of hypertension with no evidence of 
cardiac, brain, or kidney complications.  

Based on the above, a disability rating in excess of 10 
percent is not warranted for the Veteran's hypertension, as 
there is no evidence of that the Veteran's hypertension is 
manifest by diastolic pressure of predominantly 110 or more 
or systolic pressure of predominantly 200 or more.

The Veteran has argued in his notice of disagreement and 
substantive appeal that he should be awarded a higher 
disability rating because he has to take an increasing number 
of medications to control his hypertension.  However, while 
the use of continuous medication to control hypertension is 
one of the criteria to consider in awarding an initial 
compensable disability rating, a 20 percent disability rating 
cannot be assigned unless a veteran's hypertension results in 
diastolic pressure of predominantly 110 (the second number) 
or more or systolic pressure of predominantly 200 (the first 
number) or more.  The amount of medication the Veteran takes 
to control his hypertension is not a factor under the current 
law.  While the Veteran may believe that this is unfair, VA 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This 
case has been properly decided based on application of the 
law to the pertinent facts.

The Board has also considered whether the Veteran's 
hypertension warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that the schedular rating criteria 
reasonably reflect the Veteran's disability level and 
symptomatology, and the Veteran's reported symptoms are not 
so exceptional or unusual a disability picture as to render 
impractical application of regular schedular standards.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify has been satisfied by a letter sent 
to the Veteran in August 2006, prior to the initial RO 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  For an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The Board notes that Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) was recently overruled in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The Federal Circuit 
held that "...insofar as the notice described by the Veterans 
Court in Vazquez-Flores requires the VA to notify a veteran 
of alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Id. at 1281.  The 
Federal Circuit also stated that 38 U.S.C.A. § 5103 did not 
require "veteran-specific notice", that is, notice that 
depended on the particular facts of a veteran's claim.  Id. 
at 1277.  Rather, VA must provide "claim-specific notice", 
that is "generic notice provided in response to a request 
for service connection must differ from that provided in 
response to a request for an increased rating."  Id.  The 
Board interprets this to mean that in an increased rating 
claim, the Veteran no longer has to be provided with notice 
of the specific diagnostic codes under which he is rated.  

Regardless, the Veteran was provided with Vazquez-Flores 
notice, including notice of the applicable diagnostic code, 
in August 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as private treatment records.  The Veteran was also 
afforded a VA examination in August 2006 that was adequate 
for VA purposes.  The Board has considered whether a more 
current examination is necessary, but the Veteran has never 
alleged that his condition has worsened since his last 
examination or that he now meets the criteria for an 
increased rating.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


